DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 89/27/21.
	Applicant’s amendment to claims 1, 3 and 8 is acknowledged.
	Claims 1-13 are pending and claims 4, 5 and 9-13 are withdrawn.
	Claims 1-3 and 6-8 are subject to examination at this time.

Response to Arguments
Regarding the 35 USC 112 rejection:
	Applicant’s amendment to claim 1 to recite “a sealing resin covering at least a part of a joint disposed on the main surface and adjacent to the electronic component…” does not overcome the 35 USC 112 rejection.  To one of ordinary skill in the art a joint can be an electrical connection point like a solder ball; or under broadest reasonable interpretation, a joint can be an interface between to objects.  It is unclear what “a joint” refers to in the claim.  The claim in light of Applicant’s original specification and drawings does not make clear what a joint means in claim 1.  For the prosecution record, please indicate what “a joint” means in claim 1.

Regarding the Sakai and An references:
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, lines 4-5, the limitation “a sealing resin covering at least a part of a joint disposed on the main surface and adjacent to the electronic component…” is indefinite because it is unclear what is “a joint” after reviewing the Applicant’s original specification and drawings.  For example, Applicant’s original specification at para. [0011] discloses “The recess 7 is formed at a joint between the main surface 1u and the sealing resin 4.”  To one of ordinary skill in the art a joint can be an electrical connection point like a solder ball; or For the prosecution record, please indicate what “a joint” means in claim 1.

	In claim 1, lines 6-9, the limitation “a first material portion arranged on a surface of at least any one of parts of the main surface and a part of the joint, wherein: the first material portion comprises a material having a property of repelling the sealing resin” in combination with the limitation at line 12 “at least the recess is covered with an electrically conductive film” is indefinite.  
	The limitation at lines 6-9 “a first material portion arranged on a surface of at least any one of parts of the main surface and a part of the joint, wherein: the first material portion comprises a material having a property of repelling the sealing resin” is directed to an intermediate product shown in Applicant’s fig. 8.  
	The limitation at line 12 “at least the recess is covered with an electrically conductive film” is directed to the final product shown in Applicant’s fig. 11.  In the final product, the sealing resin (21a) has already been removed.
	Claiming both an intermediate product and a final product in claim 1 is indefinite.  It is unclear if claim 1 intends to claim an intermediate product (e.g. fig. 8) or a final product (e.g. fig. 11)

	Claims 2-3 and 6-8 are included under this 35 USC 112 rejection due to their dependency from claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al., US Publication No. 2012/0286415 A1 (of record) in view of Nakatani et al., US Publication No. 2007/0216023.

Sakai teaches:
1. A circuit module comprising (see figs. 1-3; also see figs. 17-19, 31-34, 41-43 and 52-54): 
	a circuit board (1) having a main surface (e.g. top surface); 
	an electronic component (21) mounted on the main surface; and 
	a sealing resin (3) covering at least a part of a joint (e.g. 11 or 111/112 or solder balls under 21 or an interface formed by these elements)  disposed on the main surface and adjacent the electronic component…
	a recess (Cg) is provided on a side surface of the sealing resin (3) at a position adjoining the joint, and 
	at least the recess (Cg) is covered with an electrically conductive film (4).  See Sakai at para. [0001] – [0204], figs. 1-62. 

Regarding claim 1:
	Sakai does not expressly teach:

	the first material portion comprises a material having a property of repelling the sealing resin.

	In analogous art, Nakatani teaches:
	a first material portion (19) arranged on a surface of at least any one of parts of a main surface (e.g. top surface of 14) and a part of a joint (e.g. 15 or 18 or interface formed by these elements), wherein: 
	the first material portion (19) comprises a material having a property of repelling a sealing resin (12/11’).  See Nakatani at para. [0085] – [0098]. 

	Sakai further teaches:
2. The circuit module according to claim 1, further comprising a grounding wire (111) disposed on the main surface, wherein the electrically conductive film (4) is connected to the grounding wire (111) inside the recess (Cg), fig. 3.

	Sakai further teaches:
3. The circuit module according to claim 1, wherein a part of the main surface or a part of the electronic component is not covered with the sealing resin but is covered with the electrically conductive film (e.g. In fig. 3, the main surface or top surface of circuit board 1 is not covered by the sealing resin 3 in the region Cg and is covered with the electrically conductive film 4.)

Regarding claim 8:
	Sakai teaches the limitations as applied to claim 3 above.

para. [0088].


Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al., US Publication No. 2010/0032815 A1 (of record) in view of Nakatani et al., US Publication No. 2007/0216023.

	An teaches:
	1. A circuit module comprising (see figs. 1-7): 
	a circuit board (102) having a main surface (104, upper surface); 
	an electronic component (108b) mounted on the main surface; and 
	a sealing resin (114) covering at least a part of a joint (e.g. interface of 128 with 146a, 146b) disposed the main surface and adjacent to the electronic component…
	a recess (e.g. in region D in fig. 2; also see recess 612a, 612b formed in fig. 6D) is provided on a side surface of the sealing resin at a position adjoining the joint, and 
	at least the recess (e.g. in region D in fig. 2; also see recess 612a, 612b formed in fig. 6D) is covered with an electrically conductive film (124).  See An at para. [0001] – [0059], fig. 1-7.  
	
Regarding claim 1:
	An does not expressly teach:

	the first material portion comprises a material having a property of repelling the sealing resin.

	In analogous art, Nakatani teaches:
	a first material portion (19) arranged on a surface of at least any one of parts of a main surface (e.g. top surface of 14) and a part of a joint (e.g. 15 or 18 or interface formed by these elements), wherein: 
	the first material portion (19) comprises a material having a property of repelling a sealing resin (12/11’).  See Nakatani at para. [0085] – [0098]. 

	An further teaches:
3. The circuit module according to claim 1, wherein a part of the main surface or a part of the electronic component is not covered with the sealing resin but is covered with the electrically conductive film (e.g. In fig. 1, the main surface or upper surface of circuit board 102 is not covered by the sealing resin 3 in the region D and is covered with the electrically conductive film 124.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of An with the teachings of Nakatani because  “…an organic film (a water-repellent film) 19 having water repellency remains on the surface of the substrate 14 except for the connection terminals 15, and an interfacial tension between the surface and the first flowing medium 12 [-i.e. “sealing resin”]…can be decreased.”  See Nakatani at para. [0088].


Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Nakatani, as applied to claim 1 above, and further in view of Nakajima, Japanese Publication No.  JP 2001/244688 A (from the IDS).

Regarding claims 3 and 8:
Sakai and Nakatani teach all the limitations of claim 1 above, and in an alternative interpretation of claims 3 and 8 the Nakajima reference is being introduced.
	In an analogous art, Nakajima, in fig. 2, teaches wherein a part of an electronic component (2) is not covered with a sealing resin (3) but covered with an electrically conductive film (e.g. shield metal film 4).  See Nakajima at English Abstract.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sakai with the teachings of Nakajima in order to “provide a high-frequency module which can stably derive stable shield characteristics with a simple structure and has sufficiently large area for component mounting”.  See Nakajima at English Abstract.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Nakatani, as applied to claim 1 above, and further in view of Nakajima, Japanese Publication No.  JP 2001/244688 A (from the IDS).

Regarding claim 3:
An and Nakatani teach all the limitations of claim 1 above, and in an alternative interpretation of claims 3 the Nakajima reference is being introduced.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of An with the teachings of Nakajima in order to “provide a high-frequency module which can stably derive stable shield characteristics with a simple structure and has sufficiently large area for component mounting”.  See Nakajima at English Abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
8 November 2021